DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 37 is objected to because of the following informalities:  There is a typographical error in line 4, “grove” should be “groove”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 48-49, 51, 53, and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hecht, US 1,228,774.
	Regarding claim 48, Hecht discloses the claimed invention including a paint brush comprising a handle having a surface groove (18, Figure 1), bristles operatively attached to the handle (see Figures), and a hanger hinged to the handle (H) for pivotable movement between a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 26, 37, 43-45, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aide, US 10,051,952 in view of Husted et al., US 6,408,474.
	Aide discloses the claimed invention including a paint brush comprising a handle (13) having a head portion (lower widened portion of 13 below where groove 20 is located, see Figures) and a grip portion (upper portion of 13, see Figures), the grip portion having a surface groove (20), bristles operatively attached to the handle (14), and a hanger (30) hinged to the handle such that the hanger is pivotably movable between a retracted position for stowing the hanger in the surface groove (as shown in Figure 1) and an extended position for extending the In re Thorpe, 777 F.2d 695, 698, 2227, USPQ 964, 966 (Fed. Cir. 1985).) Regarding claim 60, there is a step of providing a handle (13) having a head portion (lower widened portion of 13 below where groove 20 is located, see Figures) and a grip portion (upper portion of 13, see Figures), the grip portion having a surface groove (20), and a step of operably connecting a hanger (30) hinged to the handle for pivotable movement between a retracted position for stowing the hanger in the surface groove (as shown in Figure 1) and an extended position for extending the hanger from the surface groove for hanging the paint brush from an object (as shown in Figures 2-4). Aide does not disclose that the grip portion at least partially overlies the head portion.
Husted teaches a paint brush having a handle (2) having a head portion (7) and a grip portion (8) that at least partially overlies the head portion (Figures 3-4), and bristles operatively attached to the handle (3). Regarding claim 43, the grip portion is made of a flexible material 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the paint brush of Aide to have the head portion and grip portion constructed of two components such that the grip portion at least partially overlies the head portion, as taught by Husted, so that the handle has a flexible and elastomeric grip and a more rigid head portion making the handle comfortable for a user to grasp while maintaining sufficient support the bristles during painting.
4.	Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aide, US 10,051,952 and Husted et al., US 6,408,474 in view of Alvarez, US 2020/0221858.
	Aide and Husted et al. disclose all elements previously discussed above, however fail to disclose that there is a display packaging in combination with the paint brush.
	Alvarez teaches a display packaging in combination with a paintbrush (12), the display packaging (60) comprises a box having sidewalls that enclose a space (66, 68; see Figures 5-8), the box being configured to at least partially contain the paint brush (Figure 8), wherein the box 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the paint brush of Aide and Husted et al. with a display packaging, as taught by Alvarez, so that the paint brush bristles are protected when the paint brush is not in use.	
Allowable Subject Matter
5.	Claims 27-31, 33, 40, 50, 52, 54, and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art discloses, teaches, or suggests the invention of claims 27-31, 33, 40, 50, 52, 54, and 57. The combination of Aide and Husted does not disclose, teach or suggest that when the head portion extends inwardly through the grip portion that a part of the head portion would be exposed in a surface groove. It is particularly noted that in Aide the hanger in its retracted portion does not extend to the edge (see Aide, Column 4 Lines 20-23).
US 10,806,245 to Sganga teaches a similar paint brush however has an effective filing date after that of the present application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        


lcg